 1309 NLRB No. 1GOLD KIST, INC.1The order also postponed indefinitely the hearing scheduled inthis matter.2At that time the Union was named Meat Cutters, Packinghouse& Allied Food Workers, District Union 433, AFL±CIO.3In the 1981±1984 agreement the live haul department was re-ferred to as the trucking department; otherwise the provisions re-
ferred to by the Employer in the 1989±1992 agreement have iden-
tical or almost identical language in the 1981±1984 agreement. For
example, language in Article 9, Section 7 of the 1989±1992 agree-
ment providing for separate seniority in the plant and live haul de-
partments is identical to language in Article 9, Section 8D in the
1981 to 1984 agreement. Articles 2, 4, 11 Section 6, 14, 15, 21, 27,
28, 37, 41, and 43 are identical or nearly identical in both agree-
ments. Article 20, Wages, refers to Appendix A for plant employees
and B for trucking (live haul) employees in the 1981±1984 agree-
ment. In the 1989±1992 agreement, Article 20 refers to Appendix A,
Production, Appendix B, Maintenance, and Appendix C, Live Haul
Department.Gold Kist, Inc., Florida Poultry Division and RobertT. Richardson, Jr., Petitioner and United Food
and Commercial Workers International Union,
District 442, AFL±CIO, CLC. Case 12±RD±681September 30, 1992ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThis case has been delegated to a three-memberpanel. The Employer's request for review of the Re-
gional Director's administrative dismissal (relevant
portions of which are attached) of the instant petition
raises no substantial issues warranting reversal of the
Regional Director's action. Accordingly, dismissal of
the petition is affirmed.APPENDIXOn or about March 2, 1992, [the Regional Director] issuedan Order to Show Cause1why the petition herein should notbe dismissed on the grounds that the petitioned for unit is
not coextensive with the existing unit as required by Board
policy. (See W. T. Grant Co., 179 NLRB 670 (1969).) [Rob-ert T. Richardson, Jr.] and the Employer responded to the
above-mentioned Order and subsequently United Food and
Commercial Workers Union, District 442, AFL±CIO, CLC
(Union) submitted a Motion to Intervene and a Brief in Sup-
port of Dismissal. All of these documents have been consid-
ered together with the prior history as reflected in official
Board documents.The petitioned for unit (Live Haul unit) was originally cer-tified on or about August 16, 1971, in Case 12±RC±3902.
Previously on or about September 1, 1970, a separate pro-
duction and maintenance unit had been certified in Case 12±
RC±3639. On or about November 7, 1978, Acting Regional
Director Moser issued a Decision and Direction of Electionin Case 12±RD±393 directing an election in a unit including
both the production and maintenance and live haul employ-
ees. The aforementioned Decision and Direction of Election
states, in agreement with the parties at the time, that the
originally separate units of production and maintenance em-
ployees and live haul division employees had been effec-
tively merged into a single bargaining unit since the collec-
tive-bargaining agreement negotiated in December 1975. The
Decision and Direction of Election also states that although
some provisions of the collective-bargaining agreement such
as rates of pay, lay off and recall, seniority, and daily work
limitations were applicable separately to each group, these
provisions only reflect a recognition of the different func-
tions of the two groups of employees. Both groups of em-
ployees enjoyed the same fringe benefits, the same grievance
procedures, the same disciplinary procedures, the same over-
time provisions, the same leave provisions, and the same
pension and insurance benefits. On or about January 8, 1979,the Union2was certified as the representative in the com-bined production and maintenance and live haul units in Case
12±RD±393.Subsequently, on or about December 16, 1985, the Unionwas again certified in the combined production and mainte-
nance and live haul unit in Case 12±RD±573. All parties
stipulated to the aforesaid combined unit being the appro-
priate unit.In spite of the history of a merged unit, [Robert T. Rich-ardson, Jr.] and the Employer contend that the Live Haul unit
should and does exist as a separate bargaining unit because
of differing provisions in the most recent collective-bargain-
ing agreement pertaining to live haul employees as opposed
to production and maintenance employees. The Employer
also contends that the recognition clause itself in the most re-
cent contract refers to ``both units'' and cites the separate
certifications which indicates the intent of the parties was to
maintain separate units. The Union, on the other hand, con-
tends that the recognition clause shows just the contrary as
it merely recites the certification history including the recer-
tification as merged units in Case 12±RD±573.It is true that there are differences in the treatment of LiveHaul employees vis-a-vis production and maintenance em-
ployees in the most recent collective-bargaining agreement
(effective April 1, 1989, through April 1, 1992). However,
these differences were also present in the collective-bargain-
ing agreement in effect from December 1, 1981, to Decem-
ber 1, 1984, prior to the parties stipulating to a merged unit
in Case 12±RD±573.3It is also noted that the recognitionclause in the 1981±1984 agreement recited the certification
history and referred to ``both units,'' but also cited recertifi-
cation in the merged unit. The Employer cites Heck's Inc.,234 NLRB 756 (1978), and Duval Corp., 234 NLRB 160(1978), contending that the recognition clause shows the par-
ties intent to maintain separate units. However, in the cir-
cumstances herein that does not appear to be the case where
the same language was in the 1981±1984 agreement, before
both the parties' stipulation to a merged unit and the citation
in the most recent recognition clause of Case 12±RD±573. A
reference to units as plural is not sufficient to require a find-
ing of separate units where the history shows a merged unit
(see General Electric, 180 NLRB 1094 (1970)). Finally, al-though there may be factors showing a separate community
of interest between the production and maintenance employ-
ees and the Live Haul division employees that may be rel-
evant in an initial representation case, these factors are not
relevant in a decertification case where the evidence shows 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
a long history of merged units up to and including the mostrecent collective-bargaining agreement.Accordingly, it is concluded that the petitioned for unit isnot coextensive with the existing unit (W. T. Grant, supra,et al.). Therefore, further proceedings herein are deemed un-warranted and I am dismissing the petition in this matter.